Case 19-17048-amc            Doc 46      Filed 09/18/20 Entered 09/18/20 10:44:17                    Desc Main
                                         Document     Page 1 of 2



                            UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF PENNSYLVANIA

   IN RE                                                            :       CHAPTER 13
                                                                    :
            MARYANN MENKHAUS                                        :
                                                                    :
                               Debtor(s)                            :       No. 19-17048 amc


   DEBTOR’S RESPONSE TO THE MOTION OF DEUTSCHE BANK NATIONAL TRUST

                        COMPANY FOR RELIEF FROM THE AUTOMATIC STAY

   COMES NOW, MARYANN MENKHAUS, Debtor and Respondent, through counsel of record, Michele

   Perez Capilato, Esquire, and submits the following in response to the Motion for Relief from the Automatic

   Stay filed herein:

       1-7. DENIED. The averments contained in these Paragraphs consist of mischaracterization or

   summarization of documents that speak for themselves and they are denied as no response is required.

       8-9. DENIED. Debtor acknowledges she fell behind with post-petition mortgage payments due to lost

   income resulting from the current pandemic. However, Debtor believes she made recent payments that

   have not been credited. She is presently gathering receipts and will forward to Counsel. Debtor wishes to

   enter into a Stipulation to cure the remaining post-petition arrears.

       10. Debtor can neither admit nor deny the allegations because Debtor has no personal knowledge of

       the accuracy of such statement.

       11. DENIED.

       12. DENIED. Debtor can neither admit nor deny the allegations because Debtor has no personal

       knowledge of the accuracy of such statement.



            For the reasons set forth above, among others, and based on this Court's authority under the
    Bankruptcy Code, the Debtor prays that the motion be denied, and such other relief as is just and proper.
    The Debtor specifically reserves the right to supplement the answer at or prior to the hearing thereon.


   September 18, 2020                                               Respectfully submitted,

                                                           Law Offices of Michele Perez Capilato

                                                                    By: /s/ Michele Perez Capilato
Case 19-17048-amc   Doc 46   Filed 09/18/20 Entered 09/18/20 10:44:17              Desc Main
                             Document     Page 2 of 2


                                              Michele Perez Capilato, Esquire

                                              Identification No. 90438

                                              500 Office Center Drive, Suite 400

                                              Fort Washington, PA 19034

                                              (267) 513-1777

                                              Fax 1(866) 535-8160

                                              michelecapilatolaw@gmail.com

                                              Attorney for Debtor(s)
